      Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 1 of 15



               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION

MARK MCCOURT LIEBER, JR,             §
TDCJ No. 1969926,                    §
               Petitioner,           §
                                     §
v.                                   §     CIVIL NO. SA-19-CA-12-FB (HJB)
                                     §
LORIE DAVIS, Director,               §
Texas Department of Criminal         §
Justice, Correctional Institutions   §
Division,                            §
                  Respondent.        §

           RESPONDENT’S ANSWER WITH BRIEF IN SUPPORT

      Petitioner Mark McCourt Lieber, Jr., was convicted of theft against an

elderly individual and sentenced to seventy-five years of imprisonment by a

Texas state court. His petition should be denied and dismissed with prejudice

because one of his claims is procedurally defaulted, the other is unexhausted

and procedurally barred and both are otherwise without merit.

                               JURISDICTION

      Lieber seeks habeas corpus relief in this Court pursuant to 28 U.S.C. §

2254, which provides the Court with jurisdiction over the subject matter and

the parties as Lieber was convicted within this Court’s jurisdiction.

                       PETITIONER’S ALLEGATIONS

      The Respondent (Director) understands Lieber’s claims to be as follows:

      1.    Ineffective assistance of counsel for failing to convey a ten-year
            plea bargain offer; and
      Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 2 of 15



      2.    His sentence is illegal because counsel failed to convey the 10-year
            offer.

ECF 1, at 6.

                              GENERAL DENIAL

      The Director denies Lieber’s assertions of fact except those supported by

the record or specifically admitted herein. In addition, the Director opposes any

future, substantive motions filed by Lieber and will respond to any such

motions only upon order of the Court.

                         STATEMENT OF THE CASE

I.    Procedural History

      The Director has lawful custody of Lieber pursuant to the judgment and

sentence of the 198th Judicial District Court of Kerr County, Texas, in cause

number B14-155, styled The State of Texas v. Mark McCourt Lieber, Jr.

SHCR-01, at 3-4. 1 Lieber was charged by indictment with theft against an

elderly individual, enhanced by two prior felonies, entered a not guilty plea,

and was tried by a jury. Id. at 2-3. Lieber was found guilty as charged and was

sentenced by the jury to seventy-five years on November 6, 2014. Id.

      Lieber’s conviction was affirmed by the Fourth Court of Appeals of Texas

on December 30, 2015. Lieber v. State, No. 04-14-00818-CR, slip op. (Tex. App.‒

San Antonio, 2015, pet. ref’d). The Texas Court of Criminal Appeals refused

Lieber’s petition for discretionary review on April 13, 2016. Lieber v. State,

PDR No. 067-16 (Tex. Crim. App. 2016).


1     “SHCR-01” refers to the clerk’s record of state habeas pleadings in Ex parte
Lieber, No. 87,355-01. “SHCR-02” refers to the clerk’s record of state habeas
pleadings in Ex parte Lieber, No. 87,355-02.
                                        2
      Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 3 of 15



      Lieber’s first state writ application challenging his conviction was denied

without written order on January 10, 2018. SHCR-01, at Action Taken.

Lieber’s second state writ application challenging his conviction was dismissed

as subsequent pursuant to Texas Code of Criminal Procedure Article 11.07 §

4(a)-(c) on November 21, 2018. SHCR-02, at Action Taken. The instant federal

writ petition was filed on or about December 28, 2018. ECF 1, at 10.

II.   Statement of the Facts

      The state appellate court summarized the facts as follows:

      Lieber was indicted for theft of jewelry having the value of $1,500
      or more but less than $20,000 from Beverly Ann Valentino, an
      elderly individual. The indictment alleged Lieber had two prior
      felony convictions. Lieber pled not guilty, and the case proceeded
      to a jury trial.

      Three witnesses testified for the State. Valentino, a seventy-one
      year old widow, testified she hired a contractor to replace her
      ceiling and to fix cracks in the walls of her home in Kerrville. She
      explained she took off her diamond engagement ring and her 1960
      high school class ring to clean her house and she placed them in a
      box in her bathroom drawer. Valentino stated Lieber and another
      man who worked for the contractor came to her house to complete
      the work, but they quit after two weeks. After the workers quit,
      Valentino searched her house for her rings but was unable to find
      them. Also missing from her home was a pearl ring and a small
      box of her late husband’s tie tacks and tie pins. Valentino called
      the sheriff to report a theft.

      The trial court admitted into evidence State’s Exhibit 1, which was
      a photograph of a sales receipt from Fitch Estate Sales. Sitting on
      top of the receipt shown in the photograph were two rings, which
      Valentino identified as her pearl and diamond rings, but the stones
      had been removed from the ring settings. Valentino testified her
      engagement ring setting held a three-quarter karat diamond. The
      trial court also admitted State’s Exhibit 2 and Exhibit 3, which
      included photographs of a ring Valentino identified as her diamond

                                       3
Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 4 of 15



ring. Valentino testified her opinion of the value of her diamond
ring “intact” was $5,000; the value of her pearl ring was $250; the
value of the tie tacks was $300; and the value of her class ring was
$500. Valentino further testified she filed a claim with her
insurance company for the jewelry and received about $3,800 after
a $500 deductible.

Defense counsel took Valentino on voir dire and asked about the
basis for her opinion of the diamond ring’s value. She stated she
did not compare her ring to other bands of a similar nature.
Valentino testified an insurance company appraised her ring after
the theft based on her description of the ring. Defense counsel
concluded voir dire by asking, “I just want to make sure that this
value is according to your opinion; correct?” Valentino responded,
“My opinion, yes.” There was no objection as to the form, basis, or
foundation about the diamond ring’s value.

Jason Smith, who manages Fitch Estate Sales, testified he was
contacted by law enforcement officials about Lieber. Smith stated
Lieber came into his store to sell some rings. Smith testified he
purchased the rings depicted in State’s Exhibit 1 from Lieber.

James Ledford, an investigator for the Kerr County Sheriff’s
Department, testified about his investigation into the theft. He
stated Valentino reported her jewelry stolen and he discovered
during his investigation that Lieber sold the rings to Fitch Estate
Sales.

Jim Morris, a defense expert, testified about the value of the rings
sold to Fitch Estate Sales. He testified that when the diamond ring
(sans diamond) was sold it weighed 4.2 grams, and that 4.2 grams
of gold was then worth only $98.20. Morris also stated that the
setting on the diamond ring “would probably not take larger than
about a .55 to .60 stone.” In his opinion, a three-quarter karat
diamond would be too large to fit in the setting.

The trial court admitted Defense Exhibit 2, which contained a
document from Valentino’s insurance company. The document
listed the stolen items for which Valentino submitted a claim to
her insurance; it showed the value of the engagement ring was
$3,165; the value of the pearl ring was $225; the value of the tie

                                 4
         Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 5 of 15



      accessories was $360; and the value of another ring was $240.
      Morris testified that the weight of Valentino’s diamond ring was
      4.2 grams, but the insurance claim described the ring as having
      approximately “2.1 grams of gold weight.” Morris opined that the
      ring described in the claim form could not have been the same ring
      that Valentino described.

      On cross-examination, Morris testified the best way to place a
      monetary value on a ring is to examine it in person rather than in
      a photograph. Morris admitted he never personally examined the
      complete ring or the diamond. Morris also acknowledged he could
      not tell the jury (and confirmed he had not testified) that the value
      of the diamond ring was worth less than $1,500.

      The jury convicted Lieber of theft and, after finding he was
      convicted of two prior felonies, sentenced him to seventy-five years’
      imprisonment in the Institutional Division of the Texas
      Department of Criminal Justice.

Lieber v. State, slip op. at 2-4.

                           STATE COURT RECORDS

      Records of Lieber’s trial, appeal, and state habeas proceedings have been

filed with the Court. Pages 92-94 and 96-100 of the Clerk’s Record of Canfield’s

trial have not been filed, as they contain home addresses of the jurors and are

not relevant to the disposition of this case. Attached as Exhibit A is an affidavit

from Lieber’s trial counsel addressing Lieber’s ineffective assistance of counsel

claim.

            EXHAUSTION/LIMITATIONS/SUCCESSIVE PETITION

      Lieber’s claim 1 is procedurally defaulted and claim 2 is unexhausted

and procedurally barred. 28 U.S.C. § 2254(b). The petition is not subject to the

successive petition bar. 28 U.S.C. § 2244(b). The Director does not believe that

Lieber’s claims are time-barred. 28 U.S.C. § 2244(d).

                                        5
      Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 6 of 15



I.    Lieber’s Claim That Counsel Failed to Convey a Plea Bargain Is
      Procedurally Defaulted. (Claim 1)

      Lieber’s claim 1, that counsel failed to convey a ten-year plea bargain

offer, was raised in a state habeas application that was dismissed on state

procedural grounds. SHCR-02, at 23-25, 43-51, Action Taken. As a result, this

claim is procedurally defaulted and this Court is barred from reaching its

merits.

      It is well settled that federal review of a claim is procedurally barred if

the last state court to consider the claim expressly and unambiguously based

its denial of relief on a state procedural default. Harris v. Reed, 489 U.S. 255,

265 (1989); Coleman v. Thompson, 501 U.S. 722, 735 (1991); Amos v. Scott, 61

F.3d 333, 338 (5th Cir. 1995). Where a state court has explicitly relied on a

procedural bar, a state prisoner may not obtain federal habeas relief absent a

showing of cause for the default and actual prejudice that is attributable to the

default. Murray v. Carrier, 477 U.S. 478, 485 (1986); Wainwright v. Sykes, 433

U.S. 72, 87-88 (1977).

      The state court explicitly found that Lieber’s claim that counsel failed to

convey a plea bargain was successive under Texas Code of Criminal Procedure

Article 11.07, § 4(a)–(c). SHCR-02, at Action Taken. And the Fifth Circuit has

held that article 11.07 § 4 is an adequate and independent state procedural

ground to bar federal habeas review and that it has been strictly and regularly

applied since 1994. See Fearance v. Scott, 56 F.3d 633, 642 (5th Cir. 1995). As

a result, the claim is procedurally defaulted.




                                       6
      Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 7 of 15



      The Supreme Court has qualified the rule that federal courts cannot

reach the merits of claims dismissed on state procedural grounds “by

recognizing a narrow exception: Inadequate assistance of counsel at initial-

review collateral proceedings may establish cause for a prisoner’s procedural

default of a claim of ineffective assistance at trial.” Martinez v. Ryan, 566 U.S.

1, 9 (emphasis added). More specifically, “[w]here, under state law, claims of

ineffective assistance of trial counsel must be raised in an initial-review

collateral proceeding, a procedural default will not bar a federal habeas court

from hearing a substantial claim of ineffective assistance at trial if, in the

initial-review collateral proceeding, there was no counsel or counsel in that

proceeding was ineffective.” Id. at 14 (emphasis added). And the Supreme

Court has found this exception generally applicable to Texas capital cases.

Trevino v. Thaler, 569 U.S. 413, 417 (2013). Assuming arguendo that the

exception applies to the instant non-capital Texas case, the relief offered is not

from conviction or sentence. Martinez, 566 U.S. at 17. Indeed, “[a] finding of

cause and prejudice does not entitle the prisoner to habeas relief. It merely

allows a federal court to consider the merits of a claim that otherwise would

have been procedurally defaulted.” Id. (emphasis added).

      Most importantly here, the Martinez/Trevino exception does not do away

with the “prejudice” requirement. That is, apart from the absence or

ineffectiveness of state habeas counsel, “[t]o overcome the default, a prisoner

                                        7
      Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 8 of 15



must also demonstrate that the underlying ineffective-assistance-of-trial-

counsel claim is a substantial one, which is to say that the prisoner must

demonstrate that the claim has some merit.” Martinez, 566 U.S. at 14 (citing

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (describing standards for

certificates of appealability to issue)). To counter application of the exception,

the “State may answer that the ineffective-assistance-of-trial-counsel claim is

insubstantial, i.e., it does not have any merit or that it is wholly without factual

support, or that the attorney in the initial-review collateral proceeding did not

perform below constitutional standards.” Id. at 15-16 (emphasis added).

      To assess whether Lieber could demonstrate cause and prejudice under

Martinez/Trevino, and because the Court ordered the Director to answer

Lieber’s claims on the merits, the Director obtained an affidavit from Lieber’s

trial counsel. To the extent that Lieber argues that he has shown cause under

Martinez/Trevino, his argument is unavailing because his defaulted

ineffective-assistance-of-trial-counsel claim is not substantial.

      The Supreme Court has held that “defense counsel has the duty to

communicate formal offers from the prosecution to accept a plea on terms and

conditions that may be favorable to the accused.” Missouri v. Frye, 566 U.S.

134, 145 (2012). Contrary to Lieber’s claim, trial counsel did convey the offer

to Liber and he rejected it. As counsel explains:



                                         8
      Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 9 of 15



      The offer by the 198th District Attorney on Mr. Lieber’s theft case
      was absolutely conveyed to Mr. Lieber. He had two separate
      charges. The state’s offer was a package deal to resolve both cases,
      which is common. The offer was five years TDC on the UUMV and
      ten years deferred on the theft. The theft was enhanced up to a
      first degree felony because of Mr. Lieber’s extensive criminal
      history. The trial transcript shows I made arguments and raised
      objections to the enhancements, which were overruled. My verbal
      objections saved the arguments for the appeal process.

      I clearly remember Mr. Lieber not accepting the plea offer. In order
      to accept the package offer, he would have to enter a plea of guilt
      on both cases. At all times, Mr. Lieber asserted his innocence on
      both cases. He would not enter a guilty plea under any
      circumstances. And further, he wouldn’t even listen to an offer of
      TDC time on the UUMV case. He thought it was a ridiculous offer
      and wanted it reduced to a misdemeanor for “joyriding”. These
      were his words. At no time did I ever tell him the state agreed to
      dismiss the UUMV case, even though I had obtained an Affidavit
      of Non-Prosecution from the victim.

      The email Mr. Lieber is referring to only discusses the offer made
      in the theft case because the state wanted to make sure the victim
      would approve a lengthy deferred probation. There was no reason
      to discuss the other part of the offer because it did not involve the
      same victim. At no time was the offer a deferred probation on both
      cases. The state’s position was that he would have to do some TDC
      time. Mr. Lieber is taking the email out of context and not looking
      at the entire picture.

      Once the offer was rejected, the state withdrew the offer. We both
      had to prepare for trial. From that point on, the offer was 25 years.
      On the morning of trial, Mr. Lieber was given a final opportunity
      to accept the 25 year offer, but refused.


Exhibit A. Because Lieber’s claim is wholly meritless, he cannot demonstrate

cause and prejudice to overcome the default of his claim. As a result, this Court

must dismiss the claim with prejudice.

                                       9
      Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 10 of 15



II.   Claim 2 is Unexhausted and Procedurally Barred.

      In claim 2, Lieber alleges that his sentence is illegal because counsel

failed to convey the plea bargain offer. ECF 1, at 6. Because this claim was not

presented in the state court, it is unexhausted and procedurally barred. This

Court should dismiss the claim with prejudice. 2

      The exhaustion doctrine requires that the state courts be given the

initial opportunity to address and, if necessary, correct alleged deprivations of

federal constitutional rights. Castille v. Peoples, 489 U.S. 346, 349 (1989);

Anderson v. Harless, 459 U.S. 4, 6 (1982). In order to satisfy the exhaustion
requirement, a claim must be presented to the highest court of the state for

review. Richardson v. Procunier, 762 F.2d 429, 431 (5th Cir. 1985); Carter v.

Estelle, 677 F.2d 427, 443 (5th Cir. 1982). For purposes of exhaustion, the
Texas Court of Criminal Appeals is the highest court in the state of Texas.

ichardson, 762 F.2d at 431. To proceed before that court, a petitioner must
either file a petition for discretionary review, Tex. R. App. P. 68.1, or an

application for a post-conviction writ of habeas corpus. Tex. Code Crim. Proc.

Ann. art. 11.07 (Vernon 1977 and Vernon Supp. 1998).

      All of the grounds raised in a federal application for writ of habeas corpus

must have been “fairly presented” to the state courts prior to being presented

to the federal courts. Picard v. Connor, 404 U.S. 270, 275 (1971). In other

words, in order for a claim to be exhausted, the state court system must have



2      The claim is also without merit. “An illegal sentence is one that the judgment
of conviction does not authorize.” U.S. v. Hart, 189 F.3d 469, 469 (5th Cir. 1999)
(citing U.S. v. Morgan, 346 U.S. 502, 506 (1954)). State law authorizes Lieber’s
sentence. See Tex. Penal Code §§ 31.03(e)(4)(A); 31.03 (f)(3)(A); 12.42(d) (West 2014).
                                          10
      Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 11 of 15



been presented with the same facts and legal theory upon which the petitioner

bases his assertions. Id. at 275-77. “[I]t is not enough . . . that a somewhat

similar state-law claim was made.” Wilder v. Cockrell, 274 F.3d 255, 260 (5th

Cir. 2001) (citing Anderson v. Harless, 459 U.S. 4, 6 (1982)). Where a

“petitioner advances in federal court an argument based on a legal theory

distinct from that relied upon in the state court, he fails to satisfy the

exhaustion requirement.” Id. at 259 (citing Vela v. Estelle, 708 F.2d 954, 958

n.5 (5th Cir. 1983)). “Exhaustion ‘requires a state prisoner to present the state

courts with the same claim he urges upon the federal courts.’” Id. at 261 (citing

Picard, 404 U.S. at 276). Additionally, in order to satisfy the exhaustion
requirement, the petitioner must have not only presented his claims to the

highest state court, but he must have presented them in a procedurally correct

manner. Castille, 489 U.S. at 351. When a petitioner raises a claim in a

procedural context in which its merits will not be considered, he has not “fairly

presented” the claim to the state courts, and, therefore, has not satisfied the

statutory exhaustion doctrine. Id.; Satterwhite v. Lynaugh, 886 F.2d 90, 92-93

(5th Cir. 1989).

      Lieber has not exhausted claim 2 because he did not raise it on direct

appeal and a petition for discretionary review or in his state writ application.

Appellant’s Brief; Petition for Discretionary Review; SHCR-01, at 12-27;

SHCR-02, at 23-25, 43-51. Therefore, by filing this federal writ of habeas

corpus, Lieber has bypassed the state courts and attempted to present original

claims to the federal courts before the state court has had the opportunity to

review them. Ultimately, Lieber has prevented the state courts from ruling on,


                                       11
      Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 12 of 15



and if necessary, correcting, any constitutional errors that might have occurred

in this case. See Castille, 489 U.S. at 349; Picard, 404 U.S. at 275.

      However, notwithstanding Lieber’s failure to exhaust his state court

remedies with respect to claim 2, it is procedurally barred from federal habeas

corpus review. 3 Even though this claim has not been reviewed by the state

courts, this Court may find it to be procedurally barred. Coleman v. Thompson,

501 U.S. 722, 735 n.1 (1991). The normal rule that a state court must explicitly

apply a procedural bar to preclude federal review does not apply to those cases

where a petitioner has failed to exhaust his state court remedies and the state

court to which he would be required to present his supporting facts would now

find them to be procedurally barred. Id. In such cases, the federal procedural

default doctrine precludes federal habeas corpus review. Id.; see Nobles v.

Johnson, 127 F.3d 409, 423 (5th Cir. 1997) (finding unexhausted claim, which
would be barred by the Texas abuse-of-the-writ doctrine if raised in a

successive state habeas petition, to be procedurally barred); see also Emery v.

Johnson, 139 F.3d 191, 196 (5th Cir. 1997) (same).
      Here, Lieber has failed to exhaust claim 2 because he did not bring it on

direct appeal and petition for discretionary review or properly in his state writ

application that was decided on the merits. However, should this Court require

Lieber to present this claim to the Texas Court of Criminal Appeals to satisfy


3      The amended version of § 2254(b) provides that a federal court may deny a
petitioner’s application for habeas relief on the merits, notwithstanding his failure to
exhaust state court remedies. 28 U.S.C. § 2254(b)(2) (2007). As the Supreme Court
explained, the exhaustion requirement “is satisfied ‘if it is clear that [the habeas
petitioner’s] claims are now procedurally barred under [state] law.’” Gray v.
Netherland, 518 U.S. 152 (1996) (quoting Castille v. Peoples, 489 U.S. 346, 351
(1989)).
                                          12
      Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 13 of 15



the exhaustion requirement, that court would find it to be procedurally barred

under the Texas abuse of the writ doctrine, codified at Tex. Code Crim. Proc.

Ann. art 11.07 § 4 (West Supp. 1996). The Fifth Circuit has noted that the

Texas Court of Criminal Appeals applies its abuse of the writ rules regularly

and strictly. Fearance v. Scott, 56 F.3d 633, 642 (5th Cir. 1995). Further, due

to the 1995 amendment of the Texas habeas corpus statute, the Texas Court of

Criminal Appeals has applied abuse of the writ even more regularly and

strictly since Fearance. Now, the statute prohibits a Texas court from

considering the merits of, or granting relief based on, a subsequent writ

application filed after the final disposition of an inmate’s first application

unless he demonstrates the statutory equivalent of cause or actual innocence.

Tex. Code Crim. Proc. Ann. art. 11.07 § 4(1)-(2).

      Moreover, for this Court to reach the merits of these claims, Lieber “must

establish ‘cause’ and ‘prejudice’ from [the state court’s] failure to consider his

claim[s].” Fearance, 56 F.3d at 642 (citing Coleman, 501 U.S. at 750-51). Lieber

can demonstrate neither and he has not shown that he is actually innocent of

the crime for which he was convicted.

      Accordingly, because claim 2 was never presented to the highest state

court and is procedurally defaulted, this Court should dismiss it with prejudice

as unexhausted and procedurally barred.

                                CONCLUSION

      For the above reasons, the Director requests that the petition be

dismissed with prejudice and that no certificate of appealability issue.




                                        13
     Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 14 of 15



                                  Respectfully submitted,

                                  KEN PAXTON
                                  Attorney General of Texas

                                  JEFF MATEER
                                  First Assistant Attorney General

                                  ADRIENNE McFARLAND
                                  Deputy Attorney General
                                  for Criminal Justice

                                  EDWARD L. MARSHALL
                                  Chief, Criminal Appeals Division



                                  /s/ Jessica Manojlovich
*Lead Counsel                     JESSICA MANOJLOVICH*
                                  Assistant Attorney General
                                  State Bar No. 24055632

                                  P. O. Box 12548, Capitol Station
                                  Austin, Texas 78711
                                  (512) 936-1400
                                  (512) 936-1280 (FAX)

                                  ATTORNEYS FOR RESPONDENT




                                    14
     Case 5:19-cv-00012-FB-HJB Document 9 Filed 05/16/19 Page 15 of 15



                       CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the above and foregoing

pleading has been served by placing the same in the United States Mail,

postage prepaid, on this the 16th day of May 2019, addressed to: Mark McCourt

Lieber, Jr., TDCJ No. 1969926, Michael Unit, 2664 FM 2054, Tennessee

Colony, TX 75886.



                                    /s/ Jessica Manojlovich
                                    JESSICA MANOJLOVICH
                                    Assistant Attorney General




                                      15
